Appeal from D. C. S. D. N. Y. Parties are requested before June 8, 1966, to file memoranda, which need not be printed, addressed to the question whether this case should be dismissed in light of the events supervening the decisions of October 11, 1965, in No. 85, WMCA, Inc. v. Lomenzo, 382 U. S. 4, No. 191, Travia v. Lomenzo, 382 U. S. 9, No. 319, Rockefeller v. Orans, 382 U. S. 10, and No. 449, Screvane v. Lomenzo, 382 U. S. 11.
Mr. Justice Fortas took no part in the promulgation of this order.